The bill alleges, and the answer and proof show, that complainant has acquired, as collateral security for the payment of a balance due from respondent on the note for $9,215.40, assumed by complainant, 15 certain shares of capital stock of the Turner-Hartwell Docks Company, and, further, that complainant has acquired that stock, and also 25 shares of the capital stock of complainant company as collateral for respondent's general indebtedness to complainant, by a written transfer from respondent. The answer admits a balance due to complainant on the assumed note, and also on respondent's general indebtedness.
Under this pleading and proof, complainant was entitled to have the amounts of those debts ascertained, and to have a decree of foreclosure as against those collateral securities for the satisfaction of the respective debts. Complainant's lien was founded upon a contractual pledge, and no objection could be raised to the jurisdiction of the court to administer relief, whether under special or general prayer. Jones v. Dimmick, 178 Ala. 296, 59 So. 623.
With respect to the 60 shares of complainant's capital stock, evidenced by certificate No. 40, it conclusively appears that complainant's title thereto, by virtue of its purchase thereof under a lien foreclosure on *Page 8 
June 26, 1916, was litigated and determined favorably to complainant in the case of Mobile Towing  Wrecking Co. v. First National Bank of Lakeland, 201 Ala. 419, 78 So. 797. Equity is without jurisdiction to declare title to personal property merely for the purpose of quieting adverse claims, or settling doubts as to its validity — that procedure being limited to titles to real estate. Hence no relief could be decreed as to that stock, under the prayer to declare complainant's title.
The bill prays, also for a like adjudication of title in complainant as to the 25 shares of complainant's capital stock acquired from the First National Bank of Mobile. Since, for the reason just stated, that prayer must be denied, it is not necessary to determine that question, resting as it does upon the validity of complainant's lien foreclosure sale of all of respondent's shares of its capital stock on June 26, 1916. Complainant's rights will be sufficiently protected by the enforcement of its lien upon the securities under its claims by subrogation and by assignment from this respondent.
We hold that the trial court erred in denying that relief and dismissing the bill of complaint, and its decree will be reversed and the cause remanded for further proceedings in accordance with this opinion.
Reversed and remanded.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur.